Case 3:19-cv-00294-W-WVG Document 1 Filed 02/08/19 PageID.1 Page 1 of 7




                                                    '19CV0294 W   WVG
Case 3:19-cv-00294-W-WVG Document 1 Filed 02/08/19 PageID.2 Page 2 of 7
Case 3:19-cv-00294-W-WVG Document 1 Filed 02/08/19 PageID.3 Page 3 of 7
Case 3:19-cv-00294-W-WVG Document 1 Filed 02/08/19 PageID.4 Page 4 of 7
Case 3:19-cv-00294-W-WVG Document 1 Filed 02/08/19 PageID.5 Page 5 of 7
Case 3:19-cv-00294-W-WVG Document 1 Filed 02/08/19 PageID.6 Page 6 of 7
Case 3:19-cv-00294-W-WVG Document 1 Filed 02/08/19 PageID.7 Page 7 of 7
